         Case 1:20-cr-00153-DMT Document 45 Filed 03/17/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )
               Plaintiff,             )       ORDER
                                      )
       vs.                            )
                                      )
Craig Patrick Donohoe,                )       Case No. 1:20-cr-153
                                      )
               Defendant.             )


       On January 21, 2021, a petition for action on defendant’s conditions of pretrial release was

filed and an arrest warrant for defendant was issued. (Doc. Nos. 39 and 40). On March 17, 2021,

the Pretrial Services Office advised the court that defendant has been participating in an inpatient

treatment program and is scheduled to transition to outpatient programming. Accordingly, the court,

in consultation with the Pretrial Services Office, DISMISSES the defendant’s petition (Doc. No.

39) and QUASHES the arrest warrant (Doc. No. 40).

       IT IS SO ORDERED.

       Dated this 17th day of March, 2021.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
